Citation Nr: 0327310	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Melba Rivera Camacho, Attorney 
at Law.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from May to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 RO decision that denied an 
application to reopen a claim for service connection for a 
psychiatric disorder.  In a February 2001 decision, the Board 
reopened the claim and remanded the matter for further 
development and adjudication of the merits of the claim.


FINDINGS OF FACT

A chronic acquired psychiatric disorder, including a 
psychosis, began during the veteran's active military 
service. 


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including a 
psychosis, was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from May to 
October 1970.  

Service medical records include a preinduction examination 
from September 1969 that showed no psychiatric abnormality.  
On an accompanying medical history report, the veteran denied 
a prior history of psychiatric problems or treatment.  He was 
treated for complaints of headaches in July and August 1970.  
In August 1970, he was seen for an apparent convulsive-type 
reaction; he was running around hysterically and had to 
subdued.  Impressions at this time were hysterical reaction, 
drug abuse, and atypical seizure.  He was recommended for 
discharge from service due to frequent personality changes 
and an emotionally unstable personality disorder.  On 
psychiatric evaluation from August 1970, it was reported that 
the veteran had described having "attacks" since he was 6 
or 7 years old; the attacks seemed to be hysterical seizures 
which had an emotional basis.  He also reported having had 
headaches since he was 16 and having lost time in high school 
because of his attacks.  He also passed out several times 
during service.  During a counseling session in September 
1970, he reportedly said that he was extremely nervous and 
always had been, and that he had been hospitalized for mental 
problems in Puerto Rico prior to entering service.  It was 
noted that stress conditions caused him to lose control, and 
it was recommended that he be discharged for unsuitability.  
The veteran's September 1970 service separation examination 
noted he had severe hysterical personality disorder.  On an 
accompanying medical history form, the veteran reported 
having nervous problems.

In January 1972, the veteran was treated for trauma sustained 
in a car accident.  He also complained of being nervous, and 
he was referred to the mental health clinic.

Records from the Social Security Administration (SSA) show 
that the veteran was found to be disabled for SSA disability 
benefits purposes as of January 1972, and the primary 
diagnosis considered was schizophrenic reaction, 
schizoaffective.  

The veteran was given a VA psychiatric examination in April 
1972.  The diagnosis was anxiety reaction in a hysterical 
personality.  

Numerous medical records since 1972 show the veteran has been 
treated since that time for psychiatric problems, and there 
have been various diagnoses including schizophrenia and a 
personality disorder.

The veteran was diagnosed with latent schizophrenia on VA 
hospitalization in February 1973.  He was rehospitalized in 
September 1973 for several months; during that period, it was 
felt that he had a frank full-blown schizophrenic process as 
a maturation of a previous anxiety neurosis diagnosis.  

A VA social worker wrote in March 1974 that a review of the 
veteran's school record indicated that he had been 
emotionally stable as a student and had never presented any 
difficulties in his behavior.  After his return to Puerto 
Rico from military service, he reportedly was different, and 
he found it difficult to complete tasks, did not socialize, 
had headaches, became rigid, and opened his eyes as if in a 
rage.  The veteran's neighbors told the social worker that he 
was withdrawn and isolated, was easily irritated, and avoided 
people.  His family also described mood changes and anger.  

The veteran was hospitalized for schizophrenia at a VA 
facility in April 1975.  On VA psychiatric examination in 
August 1975, the diagnosis was schizophrenia, 
undifferentiated type.  

Lay statements from May and June 1977, written by various 
acquaintances, remarked that the veteran  had never presented 
any nervous problems during his childhood or adolescence.

According to several lay statements prepared in February 1981 
and April 1982 by the veteran's relatives and acquaintances, 
he was different and had nervous problems after his return 
from service.  His sister wrote that she tried to assist him 
in obtaining VA medical treatment within the first year after 
his separation from service, only to be told that his 
condition could not be treated as it was not service-
connected.  She also stated that the veteran had never 
received treatment at any medical institution prior to 
service.  A letter apparently from a medical facility in 
Cidra, Puerto Rico indicates that there was no record of the 
veteran at that facility in 1969 and 1970.

On private psychiatric evaluation in March 1984, a 
psychiatrist, Raul Correa Grau, M.D., wrote that according to 
the veteran, he did not have a history of illness prior to 
service and that if there were something latent, it developed 
during training and through military discipline.  Also, he 
stated that the clinical symptoms that developed in service 
became a psychosis later.  The psychiatrist concluded that 
any type of diagnosis in service was not substantial enough 
for a Rorshach test, which would have demonstrated the 
current deep and categorical diagnosis of psychosis.  

A private psychiatrist, N. Rodriguez Nieves, M.D., wrote in 
May 1986 that the veteran had denied having had any emotional 
problems during his childhood and adolescence.  He entered 
service as a tranquil and peaceful person, but he was 
emotionally shocked and traumatized by his superiors two 
months after starting basic training in service.  The Axis I 
diagnoses were chronic schizoaffective schizophrenia and 
post-traumatic stress disorder (PTSD), with an Axis II 
diagnosis of hysterical personality.  The psychiatrist 
concluded that the veteran either developed or worsened his 
emotional disorder during service.  

Dr. Rodriguez Nieves wrote again in October 1986 that the 
veteran had been separated from service with a personality 
disorder noted on the separation examination.  It was said 
that his anxiety had matured to schizophrenia.  He concluded 
that the veteran's military experience was responsible for 
his actual state of health.  Axis I diagnoses were chronic 
schizoaffective schizophrenia and PTSD, with an Axis II 
diagnosis of hysterical personality.

At a hearing in March 1987, the veteran testified that there 
had been miscommunication (due to a language barrier) about 
his apparent statements that he had been treated prior to 
service for convulsions and nerves.  He related that he had 
actually stated that when he was 7 or 8 years old, his older 
sister had had epileptic seizures.  He said that his first 
post-service treatment was 18 months after service.  Dr. 
Correa Grau also testified that he had treated the veteran 
since 1980; he stated that the in-service diagnosis was 
arbitrary and incorrect.

In an April 1998 medical report, a private psychiatrist, Luis 
A. Escabi, M.D., wrote that most of the premises for which 
the veteran had been found unsuitable for service were not so 
clear.  He questioned the diagnosis of hysterical personality 
disorder during service.  He noted that the veteran did not 
have a previous history of an emotional condition.  Also, he 
noted that the veteran had provided answers on a service 
medical history report in English, which was not his primary 
language.  The doctor noted the veteran's psychiatric 
treatment after service, with diagnoses of schizophrenia and 
rule out PTSD.  The doctor questioned the non-service-
connected status of the veteran's psychiatric disorder. 

The veteran testified at an RO hearing in July 1999 that he 
started having nervous problems and symptoms during service.  
He stated that he had not been treated or hospitalized for 
any psychiatric problem before service.  He stated that the 
account of his having been hospitalized prior to service for 
psychiatric problems was probably due to some 
miscommunication due to his mental condition.  He stated that 
he first went to a VA facility for psychiatric treatment 6 
months after separation from service, but had been turned 
away.  

The veteran was given a VA psychiatric examination in April 
2002.  The diagnosis was major depressive disorder with 
psychotic features, recurrent.  Referring to questions posed 
by a Board remand, the examining psychiatrist stated that it 
was "as likely as not" that the veteran's psychiatric 
disability had started in service.  Commenting on the 
evidence in the file, the doctor said that it was not likely 
that the veteran's psychiatric disability had started prior 
to service.  The VA doctor also said that, even assuming 
there had been psychiatric problems before service, there had 
been no definite diagnosis of a psychiatric condition before 
service.  It was noted that during service the veteran 
reportedly said that before service he had attacks and had 
been nervous.  The VA examiner commented that such terms 
could be applied to a multiplicity of situations and did not 
define a specific diagnosis, although they could represent 
early manifestations of the condition that later developed.  
It was noted that the first time there was a description of 
abnormal behavior was during service.  It was also commented 
that one interpretation was that the veteran's service 
aggravated a pre-existing behavior.  The psychiatrist 
summarized that there was no evidence of significant nervous 
problems before service, and the veteran's behavior had 
changed in service.

In September 2002, a private psychiatrist, Dr. Raul Correa 
Grau, noted that the veteran had a long history of mental 
illness with a diagnosis of nervous reaction and hysterical 
personality disorder in service.  The psychiatrist opined 
that the previous diagnosis of hysterical personality 
disorder was not correct.  He diagnosed PTSD and chronic 
paranoid schizophrenia, and opined that these had a causal 
relationship to service.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his reopened claim 
for service connection for a psychiatric disorder.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent records have been 
obtained, and VA examination has been accomplished.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for a psychiatric disorder was denied in 
prior final RO and Board decision, but the most recent Board 
decision reopened the claim.  Thus service connection is to 
be determined on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Service connection is rebuttably presumed for certain chronic 
diseases, including psychoses, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is 
superimposed on a personality disorder may be service-
connected if such acquired psychiatric disorder was incurred 
in or aggravated by service.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.

The service medical records from the veteran's 1970 active 
duty show psychiatric symptoms which service department 
clinicians felt represented a personality disorder (a type of 
condition which many not be service-connected).  There is no 
medical evidence of a psychosis within the presumptive year 
after service.  Post-service medical evidence from 1972 and 
later reflects variously diagnosed acquired psychiatric 
disorders (such as the psychosis of schizophrenia) as well as 
a coexisting personality disorder (which cannot be service-
connected).  As noted, contemporaneous service records show a 
diagnosis of a personality disorder, yet some of the post-
service medical records contain opinions that the veteran 
actually had the beginnings of an acquired psychiatric 
disorder in service.  Such a retrospective diagnosis of 
service mental status, based on all assembled medical 
evidence, is entitled to some weight.  The 2002 VA examiner 
discussed conflicting evidence in the veteran's case, and the 
doctor essentially opined that the veteran's current acquired 
psychiatric condition (which the doctor diagnosed as major 
depression with psychotic features) did not exist before 
serivce and started in service.  A 2002 private doctors's 
opinion is about the same, although different current 
diagnoses of an acquired psychiatric disorder (including 
schizophrenia) were offered.  These and some other doctors 
have opined that the veteran did not simply have a 
personality disorder in service.

After a review of all the evidence, it appears to be about 
evenly divided on the question of whether the veteran's 
current acquired psychiatric disorder (including a psychosis) 
began during his active duty, even though not diagnosed until 
after service discharge.  38 C.F.R. § 3.303(d).  Under such 
circumstances, the veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  Thus the Board finds that the 
veteran's current chronic acquired psychiatric disorder, 
including a psychosis, began during his active service.  Such 
condition was incurred in active service, and service 
connection is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, 
including a psychosis, is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



